UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1411


J. B. HENRY,

                Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN,    Acting    Commissioner,   Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David J. Novak, Magistrate
Judge. (3:13-cv-00357-DJN)


Submitted:   October 28, 2014             Decided:   November 4, 2014


Before WILKINSON, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce K. Billman, Fredericksburg, Virginia, for Appellant. Nora
Koch,   Acting    Regional   Chief Counsel, Taryn   F.  Jasner,
Supervisory    Attorney,   Jordana  Cooper, Assistant  Regional
Counsel, Philadelphia, Pennsylvania; Dana J. Boente, United
States Attorney, Elizabeth C. Wu, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             J.B. Henry appeals the order of the magistrate judge

granting summary judgment to the Commissioner and upholding the

denial of Henry’s application for disability insurance benefits.

We   have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      Henry v. Colvin, No. 3:13-cv-00357-DJN (E.D. Va. Mar. 4,

2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not    aid   the   decisional

process.

                                                                         AFFIRMED




                                        2